Citation Nr: 1106494	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  04-28 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent 
for the service-connected Type II Diabetes Mellitus 
("diabetes") on an extraschedular basis.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 
1966.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2003 rating decision of the VA RO in 
St. Petersburg, Florida.  

In May 2009, the Board denied the Veteran's claim for an initial 
evaluation in excess of 20 percent for the service-connected 
diabetes on a schedular basis.  The Board remanded the claim for 
a higher rating for diabetes on an extraschedular basis.  

In April 2010, the Board once again remanded the claim for a 
higher rating for diabetes on an extraschedular basis.  The Board 
additionally found that a claim for TDIU was raised by the record 
and must be considered as it was not a freestanding claim 
pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009); however, 
the Board remanded the claim as it was inextricably intertwined 
with the claim for a higher rating for diabetes on an 
extraschedular basis and referred claims for service connection 
for peripheral neuropathy, diabetic retinopathy, residuals of a 
stroke, and hypertension.  

Though the Board regrets further delay of the Veteran's claim for 
TDIU, it is still inextricably intertwined with the referred 
claims listed below, and thus, must once again be REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.

The Board has referred the Veteran's claims for service 
connection for peripheral neuropathy, diabetic 
retinopathy, residuals of a stroke, and hypertension to 
the RO in 2007, 2009, and 2010.  However, these matters 
still have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them.  As they are essential in the 
disposition of the Veteran's claim for TDIU, the AOJ MUST 
adjudicate these matters.   

FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The evidence before VA does not present such an exceptional 
disability picture that the available schedular evaluations for 
the service-connected diabetes are inadequate.


CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation in 
excess of 20 percent for the service-connected diabetes on an 
extra-schedular basis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, § 3.321(b)(1), 4.119, 
Diagnostic Code 7913 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, 
amended VA's duties to notify and assist a claimant in developing 
the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  Furthermore, the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all elements of a claim for service connection, so that 
VA must specifically provide notice that a disability rating and 
an effective date will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

Here, the Veteran's claim on appeal arises from his disagreement 
with the initial disability evaluation assigned following the 
grant of service connection for diabetes.  Courts have held that 
once service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the notice 
is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment records, post-service medical 
records, and reports of VA examination.  The Veteran has not 
identified any other evidence which has not been obtained.

For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and the duty to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2010); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998). 
II. General Rating Criteria

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  38 C.F.R. § 4.2.  Any 
reasonable doubt regarding the degree of disability should be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, 
the higher of the two should be assigned where the disability 
picture more nearly approximates the criteria for the next higher 
rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-
connected disorder, evaluations should be based on an assessment 
of the lack of usefulness, and adjudicators should consider the 
effects of the disabilities upon the person's ordinary activity.  
38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of a veteran's disability.  Schafrath, 1 Vet. App. at 
594.  In general, the degree of impairment resulting from a 
disability is a factual determination and generally the Board's 
primary focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board also acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation at any stage since the effective 
date of service connection.  See Fenderson v. West, 12 Vet. App 
119 (1999).   

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to approve 
on the basis of the criteria set forth in this paragraph an 
extra-schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  

The governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).


III.  Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with respect 
to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-
30 (2000).

Historically, service connection was awarded for diabetes in a 
July 2003 rating decision.  An initial 20 percent evaluation was 
assigned effective March 2003.

As the Veteran appealed the decision that assigned the initial 20 
percent rating, the Board previously considered whether a higher 
evaluation was warranted for the service-connected diabetes on a 
schedular basis at any stage since the effective date of service 
connection.  See Fenderson, 12 Vet. App. at 126.  The Board found 
in April 2010, that the initial 20 percent rating adequately 
compensated the Veteran for the service-connected diabetes. 

Notably, the Board determined that the Veteran's diabetes 
mellitus was manifested by a need for a hypoglycemic agent and 
restricted diet.   38 C.F.R. § 4.119.  The Board found no 
evidence that the diabetes required insulin, restricted diet, and 
regulation of activities to warrant a 40 percent rating.  Id.  
Similarly, there was no evidence of:  diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring one 
or two hospitalizations per year or twice a month visits a 
diabetic care providers, plus complications that would not be 
compensated if separately evaluated to warrant a 60 percent 
rating; or diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year or 
weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would not be compensated if separately evaluated to warrant a 100 
percent rating  Id.

The Board remanded the claim for a higher evaluation on an 
extraschedular basis for additional development and consideration 
of whether a referral to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service was warranted.  The 
matter has been returned to the Board and is now ready for 
appellate disposition.

While the Board does not have the authority to grant an 
extraschedular evaluation in the first instance, it is not 
precluded from reviewing an RO determination that referral is not 
warranted and confirming that decision.  On further review of 
this case, the Board concludes that referral is not needed.  See 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (Board may consider 
whether referral to "appropriate first-line officials" for 
extraschedular rating is required).

The Board finds that the record does not reflect that the 
Veteran's service-connected diabetes is  exceptional or unusual 
as to warrant the assignment of a higher rating on an 
extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  

If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability picture 
is contemplated by the rating schedule and the assigned schedular 
evaluation is therefore adequate, and no extraschedular referral 
is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  

Otherwise, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, VA must determine whether the claimant's exceptional 
disability picture exhibits other related factors, such as those 
provided by the extraschedular regulation (38 C.F.R. § 
3.321(b)(1)) as "governing norms" (which include marked 
interference with employment and frequent periods of 
hospitalization). 

In this case, the service-connected diabetes mellitus has not 
caused frequent periods of hospitalization.  There is no 
objective evidence that this disability alone has caused marked 
interference with employment.  Specifically, the August 2010 VA 
examiner found that the Veteran's diabetes and its complications, 
to include peripheral neuropathy and residuals of a stroke, 
precluded the Veteran from participating in a strenuous job, but 
the Veteran was probably able to sustain a desk job for a limited 
amount of hours during a day with multiple rest breaks in 
between. 

The Board would additionally note the medical evidence dated 
prior to August 2010 showed the Veteran worked outdoors in 
December 2002, going up and down ladders.  An entry dated in 
March 2003 indicated the Veteran was unable to work due to non-
service connected cervical myelopathy.  VA outpatient treatment 
records dated between 2002 and 2007 showed no regulation of 
activities.  

A January 2005 VA opinion indicated the Veteran was totally and 
permanently disabled from employment secondary to multiple 
medical problems.  There was no indication it was the sole result 
of the service-connected diabetes mellitus.  The January 2005 VA 
opinion further stated the Veteran could not perform the work for 
which he was trained (air conditioning); however, as noted above, 
the Veteran has been found to be able to perform sedentary desk 
work.

The Board found in April 2010 that the assigned 20 percent rating 
adequately compensates the Veteran for the nature and extent of 
severity of his diabetes.  

There is nothing in the record to distinguish his case from the 
cases of numerous other veterans who are subject to the schedular 
rating criteria for the same disability.  Moreover, the schedular 
criteria, in general, are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1.  

Therefore, in the absence of such factors, the Veteran's 
disability picture is contemplated by the rating schedule and the 
criteria for submission for consideration of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) is not 


met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an initial evaluation in excess of 20 percent for 
the service-connected diabetes on an extraschedular basis is 
denied.


REMAND

As noted in the Introduction, the Veteran has raised the issue of 
TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001) (Once a veteran submits evidence of medical disability and 
additionally submits evidence of unemployability, VA must 
consider total rating for compensation based upon individual 
unemployability).

The United States Court of Appeals for Veterans Claims (Court) 
has held that, when evidence of unemployability is presented, the 
issue of whether TDIU will be assigned, should be handled during 
the determination of the initial disability rating assigned at 
the time disabilities are determined to be service connected.  
See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, 
the Court determined that there is no freestanding claim for a 
TDIU rating.  Id. at 451.  

The Board has determined that further action by the RO is 
necessary prior to disposition of the claim.  Notably, the RO 
must adjudicate the claims for service connection for residuals 
of a stroke, peripheral neuropathy, diabetic retinopathy, and 
hypertension, as secondary to the service-connected diabetes.  If 
these claims are granted, this could result in eligibility for 
TDIU.  

The claim for TDIU is inextricably intertwined with the referred 
claims and should be considered on a schedular or extraschedular 
basis after a decision is rendered on the service connection 
claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991)(issues are "inextricably intertwined" when a decision on 
one issue would have a "significant impact" on a Veteran's 
claim for the second issue).  With regard to whether TDIU is 
warranted on an extraschedular basis, the RO would have to refer 
the matter to the Director of Compensation and Pension.  
38 C.F.R. § 4.16(b).

As this matter is being remanded, the AOJ should take efforts to 
ensure that it provides the Veteran with notice that meets all 
due process requirements, including those addressed by recent 
cases from the Court.  

Accordingly, the case is REMANDED for the following action:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by     38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2010) are fully complied with 
and satisfied, with respect to whether the 
Veteran is entitled to TDIU.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006)

2.  The RO should obtain any outstanding VA 
and/or private treatment records not on 
file pertaining to the claim.  The RO 
should request that the Veteran complete 
and return the appropriate release forms so 
that VA can obtain any identified evidence 
relating to such treatment.  All requests 
for records and their responses should be 
clearly delineated in the claims folder.

3.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
FIRST adjudicate the service connection 
claims for residuals of a stroke, 
peripheral neuropathy, diabetic 
retinopathy, and hypertension and THEN 
readjudicate the claim for TDIU in light of 
all pertinent evidence and legal authority.  

4.  If the benefits sought on appeal remain 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental statement of the case that 
includes clear reasons and bases for all 
determinations and affords him an 
appropriate time period for response before 
the claims file is returned to the Board 
for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


